                   Case 1-21-40360-ess                      Doc 90         Filed 05/27/21             Entered 05/28/21 00:10:17


                                                                United States Bankruptcy Court
                                                                 Eastern District of New York
In re:                                                                                                                 Case No. 21-40360-ess
Nicole Cumberbatch                                                                                                     Chapter 7
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0207-1                                                   User: admin                                                                Page 1 of 2
Date Rcvd: May 25, 2021                                                Form ID: pdf000                                                           Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                 Recipient Name and Address
db                     + Nicole Cumberbatch, 1553 Eastern Parkway, Brooklyn, NY 11233-4724
cr                     + Daimler Trust, c/o Bk Servicing, LLC, PO Box 131265, Roseville, MN 55113-0011

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
9939239                + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                        May 25 2021 18:25:46      BMW Financial Services NA, LLC, AIS Portfolio
                                                                                                                  Services, LP, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901

TOTAL: 1


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                            Signature:           /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                                  Email Address
Debra Kramer
                                      dkramer@kramerpllc.com;trustee@kramerpllc.com ny73@ecfcbis.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov

Ravi Batra
                                      on behalf of Plaintiff Ravi Batra ravi@ravibatralaw.com todd@ravibatralaw.com
                   Case 1-21-40360-ess           Doc 90         Filed 05/27/21            Entered 05/28/21 00:10:17


District/off: 0207-1                                        User: admin                                                        Page 2 of 2
Date Rcvd: May 25, 2021                                     Form ID: pdf000                                                   Total Noticed: 3
Ravi Batra
                           on behalf of Creditor Ravi Batra ravi@ravibatralaw.com todd@ravibatralaw.com

Ravi Batra
                           on behalf of Creditor Nel-Del Realty Associates LLC ravi@ravibatralaw.com, todd@ravibatralaw.com

Ravi Batra
                           on behalf of Plaintiff Nel-Del Realty Associates LLC ravi@ravibatralaw.com todd@ravibatralaw.com

Robert Rambadadt
                           on behalf of Creditor Robert Rambadadt rrambadadt@ramba-law.com


TOTAL: 7
   Case 1-21-40360-ess              Doc 90        Filed 05/27/21   Entered 05/28/21 00:10:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re:
Nicole Cumberbatch,                                                     Case No. 21-40360-ess
aka Nicole Cumberbatch-Cox,                                             Chapter 7
dba Gloria's In & Out III,
dba Gloria's In & Out 3,
                                        Debtor.
----------------------------------------------------------x


                    CONSENT ORDER DIRECTING COMPLIANCE WITH
                         BANKRUPTCY CODE SECTION 362(a)

         WHEREAS, on February 13, 2021, Nicole Cumberbatch filed a voluntary petition for

relief under Chapter 7 under the Bankruptcy Code; and

         WHEREAS, Bankruptcy Code Section 362(a) states that the filing of a bankruptcy

petition by a debtor “operates as a stay, applicable to all entities, of– (1) the commencement or

continuation, including the issuance or employment of process, of a judicial, administrative, or

other action or proceeding against the debtor that was or could have been commenced before the

commencement of the case under this title, or to recover a claim against the debtor that arose

before the commencement of the case under this title; (2) the enforcement, against the debtor or

against property of the estate, of a judgment obtained before the commencement of the case

under this title; (3) any act to obtain possession of property of the estate or of property from the

estate or to exercise control over property of the estate; (4) any act to create, perfect, or enforce

any lien against property of the estate; (5) any act to create, perfect, or enforce against property

of the debtor any lien to the extent that such lien secures a claim that arose before the
  Case 1-21-40360-ess          Doc 90     Filed 05/27/21      Entered 05/28/21 00:10:17




commencement of the case under this title; (6) any act to collect, assess, or recover a claim

against the debtor that arose before the commencement of the case under this title”; and

       WHEREAS, on February 23, 2021, the Debtor filed a letter with the Court, ECF No. 16

(the “Debtor’s February 23 Letter”) stating, in substance, that a violation of the automatic stay

has occurred; and

       WHEREAS, on February 25, 2021, creditors Ravi Batra and Nel-Del Realty Associates,

LLC (the “Creditors”) filed a letter with the Court, ECF No. 19, stating, in substance and among

other things, opposition to the Debtor’s February 23 Letter; and

       WHEREAS, from March 3, 2021 to March 5, 2021, the parties filed multiple responses

with respect to, among other things, the Debtor’s February 23 Letter; and

       WHEREAS, on May 24, 2021, the Court held a conference on the Debtor’s February 23

Letter, at which the Debtor, the Creditors, Robert Rambadadt as attorney for The Rambadadt

Law Office and in his individual capacity, and the Chapter 7 Trustee appeared and were heard;

and

       WHEREAS, at the May 24, 2021 hearing, the parties consented that, without prejudice to

any motion for relief from the automatic stay or for the automatic stay violation, a Court order

may be entered to direct compliance with the automatic stay unless it is modified by this Court.

       NOW, THEREFORE, it is hereby

       ORDERED, that by operation of Bankruptcy Code Section 362(a), and on consent of the

parties, the automatic stay remains in effect pending further order of this Court and operates as a

stay, applicable to the Creditors and all entities, of the commencement or continuation, including

the issuance or employment of process, of a judicial, administrative, or other action or

proceeding against the Debtor that was or could have been commenced before the
  Case 1-21-40360-ess            Doc 90      Filed 05/27/21   Entered 05/28/21 00:10:17




commencement of this case, or to recover a claim against the Debtor that arose before the

commencement of this case; and it is further

        ORDERED, that the Creditors are directed not to violate the automatic stay to the extent

that it is in effect as described above; and it is further

        ORDERED, that this Order is without prejudice to any motion for relief from the

automatic stay or for the automatic stay violation.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        May 24, 2021                                            United States Bankruptcy Judge
  Case 1-21-40360-ess        Doc 90        Filed 05/27/21   Entered 05/28/21 00:10:17




TO:

Nicole Cumberbatch
aka Nicole Cumberbatch-Cox
dba Gloria's In & Out III
dba Gloria's In & Out 3
1553 Eastern Parkway
Brooklyn, NY 11233

Debra Kramer
Debra Kramer, PLLC
10 Pantigo Road
Suite 1
East Hampton, NY 11937

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

The Law Firm of Ravi Batra, P.C.
The Batra Building
142 Lexington Avenue
New York, NY 10016

Attn: BMW Financial Services NA, LLC Department
AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Daimler Trust
c/o BK Servicing, LLC
PO Box 131265
Roseville, MN 55113

The Rambadadt Law Office
20 W. 20th Street — 2nd Floor
New York, NY 10011
